     Case: 1:19-cv-00332 Document #: 1 Filed: 01/16/19 Page 1 of 7 PageID #:1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 LEVY PREMIUM FOODSERVICE
 LIMITED PARTNERSHIP,

                        Plaintiff,

        v.                                               Case No. 19 cv 332

 STACY CALLIGHAN and FAITH
 HURLEY,

                        Defendants.


                                         COMPLAINT

       Plaintiff Levy Premium Foodservice Limited Partnership (“Levy”), by and through its

attorneys, King & Spalding LLP, files this Complaint against Defendants Stacy Callighan

(“Callighan”) and Faith Hurley (“Hurley”) (together, “Defendants”), and states as follows:

                                     NATURE OF THE CASE

       1.      Levy brings this suit against Callighan and Hurley for willful violation of the

Computer Fraud and Abuse Act, 18 U.S.C. § 1330, et seq., in connection with Defendants’

unlawful taking and use of Levy’s digital assets.

       2.      After resigning from Levy’s affiliate, Defendants continued to access, download,

and share documents stored on a protected computer system without authorization. As a result

of Defendants’ unlawful behavior, Levy has suffered damage and loss.

                                        THE PARTIES

       3.      Plaintiff Levy is a limited partnership formed under the laws of Illinois with its

principal place of business in Chicago, Illinois.
     Case: 1:19-cv-00332 Document #: 1 Filed: 01/16/19 Page 2 of 7 PageID #:1



        4.      On information and belief, Defendants Callighan and Hurley reside in Cook

County, Illinois. Both Defendants are former employees of an affiliate of Levy in Chicago.

                                 JURISDICTION AND VENUE

        5.      This Court has personal jurisdiction over Callighan and Hurley because they

reside in this District.

        6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the acts of Defendants constitute violations of federal law, the Computer Fraud and Abuse Act,

18 U.S.C. § 1030, et seq. over which this Court has original jurisdiction. Venue is proper in this

district pursuant to 28 U.S.C. § 1391(b)(l) and (2) because Defendants reside in the Northern

District of Illinois and a substantial part of the events giving rise to this cause of action occurred

in the Northern District of Illinois.

        9.      Venue is proper in this District because the Defendants reside here and the events

giving rise to the claims at issue in this Complaint occurred here. 28 U.S.C. § 1391.

                                              FACTS

        Callighan and Hurley’s Employment at Levy’s Affiliate

        7.      Callighan was employed by an affiliate of Levy as Director, Experience Strategy

from April 25, 2016 until July 13, 2018. Hurley was employed by an affiliate of Levy as

Director, Design Strategy from July 25, 2016 until July 13, 2018.

        8.      While employed at Levy’s affiliate, Defendants were responsible for utilizing the

affiliate’s confidential marketing and market data and helping prepare marketing and business

strategy proposals for Levy’s clients.

        9.      As a condition of their employment, Defendants received an Employee

Handbook (“Employee Handbook”) on January 12, 2018.



                                                  2
     Case: 1:19-cv-00332 Document #: 1 Filed: 01/16/19 Page 3 of 7 PageID #:1



       10.    The Employee Handbook provides in relevant part:

       Do Not Disclose Confidential Business Information. As a term of employment
       and continued employment Team Members must: (i) protect and preserve the
       Confidential Business Information as confidential and not disclose any of the
       Confidential Business Information to any unauthorized person or entity; and (ii)
       not take or remove from the Company or otherwise retain any written or
       electronic copies of Confidential Business Information, except where expressly
       authorized to do so in the course of business for the Company.

       Unauthorized use or disclosure of Confidential Business Information will cause
       irreparable harm to the Company. As such, Team Members who fail to abide by
       these terms may be subject to disciplinary action, up to and including termination
       of employment and possible legal action.

       Confidential Business Information Following Separation from the
       Company. Upon Compass Group and Levy Restaurants’ request or at the end of
       a Team Member’s employment, he/she must return any documents, papers, or
       other materials in his/her possession containing or involving Confidential
       Business Information. Compass Group and Levy Restaurants retains ownership
       of work performed by its Team Members.

       11.    Defendants each e-signed an acknowledgment that they had received, read and

understood the Employee Handbook on January 12, 2018.

       12.    In order to allow Defendants to effectively carry out their employment duties,

Defendants were entrusted with Levy’s client and marketing files and materials, including

highly sensitive, confidential, and/or proprietary data.

       13.    Many of these documents were stored in a Dropbox account belonging to

Plaintiff Levy (the “Dropbox Account”).

       14.    Defendants were each authorized to access, modify, and download

confidential files in the Dropbox Account in the course of their employment.

       15.    In early July 2018, Defendants provided written notice that they would be

leaving their employment, effective July 13, 2018. Defendants were not authorized to

continue accessing, downloading, or altering Plaintiff’s data after their departure.




                                               3
     Case: 1:19-cv-00332 Document #: 1 Filed: 01/16/19 Page 4 of 7 PageID #:1



       Callighan and Hurley’s Unauthorized Access to Protected Computer Systems

       16.     After informing Plaintiff of her resignation, but prior to resigning from Levy,

Defendant Hurley downloaded 53 files from the Dropbox Account to her personal device.

All such files were downloaded by Hurley between approximately 7:00 p.m. and 11:00 p.m.

on the night prior to the effective date of her resignation.

       17.     These actions exceeded the scope of authorized access, as Defendant Hurley

had no employment-related reason for accessing and downloading these materials on the

eve of her departure.

       18.     After informing Plaintiff of her resignation, but prior to resigning from Levy,

Defendant Callighan downloaded 13 files from the Dropbox Account to her personal

device. All such files were downloaded by Callighan on the two days prior to the

effectiveness of her resignation.

       19.     Following their resignation, Defendants continued to access the Dropbox

Account without authorization. From July 14, 2018 until November 27, 2018, the Dropbox

Account logs recorded 20 events when Defendants downloaded Levy’s files without

authorization and 30 events when Defendants previewed Levy’s files.

       20.     Following their resignations, Defendants downloaded or viewed no fewer than

83 documents containing client information, client reports relating to data analytics, business

strategies, and RFP responses, among other confidential and proprietary information

(“collectively, the Confidential Files”).

       21.     Defendants also, on information and belief, deleted files residing in the Dropbox

Account.




                                               4
     Case: 1:19-cv-00332 Document #: 1 Filed: 01/16/19 Page 5 of 7 PageID #:1



        22.     On November 27, 2018, Levy learned of Defendants’ continued unauthorized

access to the Dropbox Account and de-activated Defendants’ login credentials to prevent further

unauthorized access.

        Loss and Damage Resulting from Defendants’ Conduct

        23.     Defendants caused loss and damage to Levy by utilizing their unauthorized

access (or exceeding their authorized access during their terms of employment) to access, use,

and download files contained on Plaintiff’s protected computer system.

        24.     On information and belief, Defendants utilized files from the Dropbox Account

to further their own personal business interests.

        25.     On information and belief, Defendants’ unauthorized access and use of files from

the Dropbox Account impaired the value of the confidential business, marketing, and strategic

data therein and caused it to be less usable to Levy.

        26.     On information and belief, Defendants modified or deleted information during

the period of their unauthorized access to the Dropbox Account, further damaging Levy.

        27.     After learning of the unauthorized access, Levy promptly investigated the extent

to which its data had been improperly accessed, used, and/or damaged. Levy sustained

additional costs and losses associated with this investigation.

        28.     In the aggregate, Defendants’ conduct has caused Levy to incur losses of at least

five thousand dollars (U.S. $5,000.00) during a one-year period.

                    COUNT I - COMPUTER FRAUD AND ABUSE ACT

        29.     Levy re-alleges and incorporates by reference paragraphs 1 through 26 as though

fully set forth herein.




                                                5
     Case: 1:19-cv-00332 Document #: 1 Filed: 01/16/19 Page 6 of 7 PageID #:1



       30.       At all times relevant herein, there existed a statute entitled the Computer Fraud

and Abuse Act, 18 U.S.C. § 1030, et seq., (“CFAA”). Among other things, Section 1330(g) of

the CFAA provides that any person who suffers damage or loss by reason of a violation of this

act may maintain a civil action against the violator to obtain compensatory damages and

injunctive relief or other equitable relief. See 18 U.S.C. § 1330(g).

       31.       After they had already decided to leave their employment at Levy’s affiliate to

start a business through which they solicited work from Levy’s clients and affiliates, Defendants

knowingly and with intent to defraud accessed a protected computer, the Dropbox Account,

without authorization to access and use information contained therein.

       32.       Obtaining and using such information for any person or entity’s benefit other

than Levy and its affiliates exceeded Defendants’ authority to use the protected computer system,

share file accounts, websites, and networks, and was in violation of the Computer Fraud and

Abuse Act, 18 U.S.C. § 1030, et seq.

       33.       Defendants’ acts were intentional and without Levy’s knowledge, permission or

authorization.

       34.       Levy’s affiliate also did not authorize Defendants’ actions.

       35.       The information contained in the Dropbox Account is valuable information to

Levy and its affiliates, and alteration, deletion, or improper use of the information would result

in substantial financial and reputational harm to Levy.

       36.       Defendants’ acts constitute computer fraud and abuse in violation of 18 U.S.C.

§ 1030(a)(4), § 1030(a)(2)(C), § 1030(a)(5)(A)(iii) and§ 1030(a)(5)(B)(i).

       37.       As a direct and proximate result of Defendants’ actions, Levy has suffered

damages in an amount in excess of $5,000.00.



                                                  6
     Case: 1:19-cv-00332 Document #: 1 Filed: 01/16/19 Page 7 of 7 PageID #:1



       WHEREFORE Plaintiff Levy Premium Foodservice Limited Partnership respectfully

requests the following relief for Defendants’ violation of the Computer Fraud and Abuse Act:

       A.     The judgment be entered in favor of Levy and against Defendants in an amount
              to be determined by the evidence to compensate Levy for its actual losses and
              damages, as provided for under 18 U.S.C. § 1330(g);

       B.     That judgment be entered in favor of Levy and against Defendants for exemplary
              damages;

       C.     That Levy be awarded its costs and reasonable attorney fees; and

       D.     That such other and further relief be awarded as this Court determines to be just
              and proper.


Respectfully submitted, this 16th day of January, 2019,



                                              /s/ Jade R. Lambert
                                                    Jade R. Lambert
                                                    King & Spalding LLP
                                                    444 W Lake Street, Suite 1650
                                                    Chicago, IL 60606
                                                    Tel: (312) 995-6333
                                                    Fax: (312) 995-6330
                                                    jlambert@kslaw.com

                                                     Attorney for Plaintiff




                                              7
